 


110 HR 912 IH: Spinach Research and Recovery Act of 2007
U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 912 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2007 
Mr. Farr (for himself, Mr. Baca, Mr. Cardoza, Mr. Costa, Mr. Filner, Mr. Gilchrest, Ms. Zoe Lofgren of California, and Mr. Salazar) introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To provide additional funds for food safety research related to perishable agricultural commodities, to provide emergency financial assistance to producers and first handlers of fresh spinach for losses incurred as a result of the removal of fresh spinach and products containing fresh spinach from the market and other actions undertaken in response to a public health advisory regarding spinach issued by the Food and Drug Administration in September 2006, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Spinach Research and Recovery Act of 2007. 
2.Additional funds for food safety research regarding perishable agricultural commodities 
(a)In generalFor the purpose of conducting and supporting applied research to enhance the safety of perishable agricultural commodities for consumers: 
(1)For the Agricultural Research Service within the Department of Agriculture for such research within the jurisdiction and particular expertise of such Service, there is authorized to be appropriated $10,000,000 for fiscal year 2008, in addition to other authorizations of appropriations available to such Service for such purpose, to remain available until expended. 
(2)For the Cooperative State Research, Education, and Extension Service within the Department of Agriculture for such research within the jurisdiction and particular expertise of such Service, there is authorized to be appropriated $10,000,000 for fiscal year 2008, in addition to other authorizations of appropriations available to such Service for such purpose, to remain available until expended. 
(3)For the Center for Food Safety and Applied Nutrition within the Food and Drug Administration, Department of Health and Human Services, for such research within the jurisdiction and particular expertise of such Center, there is authorized to be appropriated $6,500,000 for fiscal year 2008, in addition to other authorizations of appropriations available to such agency for such Center, to remain available until expended. 
(b)ConsultationPrograms of research under subsection (a) shall be conducted and supported in consultation with producers of perishable agricultural commodities. 
(c)Perishable agricultural commodity definedIn this section, the term perishable agricultural commodity  has the meaning given that term in section 1(b) of the Perishable Agricultural Commodities Act, 1930 (7 U.S.C. 499a(b)). 
3.Spinach emergency assistanceThe Secretary of Agriculture shall use such sums as may be necessary of funds of the Commodity Credit Corporation to make payments to growers and first handlers, as defined by the Secretary, of fresh spinach that were unable to market spinach crops as a result of the Food and Drug Administration Public Health Advisory issued on September 14, 2006. The payment made to a grower or first handler under this section shall not exceed 75 percent of the value of the unmarketed spinach crop. 
 
